Citation Nr: 0216707	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a former prisoner of war for 
Department of Veterans Affairs purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had recognized guerilla service from November 
1944 to October 1945 and had regular Philippine Army service 
from October 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, in response to a claim for disability 
compensation, which determined that the veteran did not meet 
the criteria for status as a former prisoner of war (POW) for 
purposes of VA benefits.  The veteran perfected a timely 
appeal of this determination to the Board.

The veteran provided oral testimony before a Decision Review 
Officer (DRO) at the RO in June 2001, a transcript of which 
has been associated with the claims file.

By rating decision of January 2002, the RO denied the 
veteran's claims for service connection for blindness, 
avitaminosis, anxiety, peripheral neuritis, peptic ulcer, 
osteoarthritis, heart disorder, and chronic gastritis.  The 
record reflects that there has been no notice of disagreement 
filed on these issues, and they are not before the Board for 
appellate consideration at this time.


FINDINGS OF FACT

1.  The service department has certified that the veteran had 
recognized guerilla service from November 1944 to October 
1945, and had regular Philippine Army service from October 
1945 to April 1946. 

2.  The veteran's recognized active service does not include 
status as a POW, and there is no reasonable basis to question 
the finding of the service department that the veteran was 
not a POW.


CONCLUSION OF LAW

The veteran does not meet the legal criteria for recognition 
as a former POW for VA purposes.  38 U.S.C.A. § 101(32) (West 
1991); 38 C.F.R. §§ 3.1(y), 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
statute should be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although it appears that the veteran is ultimately seeking 
entitlement to VA compensation benefits, the preliminary 
matter of whether he is eligible to receive such benefits 
under the status of a former POW is currently before the 
Board on appeal.  Unlike many questions subject to appellate 
review, the issue of whether the veteran is eligible to 
receive benefits under the status of a former POW, by its 
very nature, has an extremely narrow focus.  The RO, in the 
January 2001 statement of the case (SOC) has set forth the 
law and facts in a fashion that clearly and adequately 
explained the basis of its decision.  At his personal 
hearing, the veteran made reference to a document from the 
Bureau of the Treasury, Department of Finance, Republic of 
the Philippines, which has been made a part of the claims 
file.  He has not made reference to or submitted any 
additional records, which are not already of record, which 
could tend to substantiate his claim.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could substantiate the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record and 
detailed decision show futility of any further evidentiary 
development).  As will be discussed in greater detail below, 
there is no legal basis for granting the veteran's claim for 
recognition as a former POW for VA purposes.  Thus, even if 
every conceivable additional effort were taken to assist the 
veteran, there would remain no reasonable possibility that 
such assistance would aid in substantiating his claim.  Given 
the circumstances of this matter, the Board cannot find any 
basis under the VCAA to defer appellate review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Board does 
note that any duty imposed by VCAA has been met.  In this 
case, there was an obligation on the part of VA to verify the 
veteran's prior military status.  That duty was accomplished, 
and any development on remand would be redundant.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Legal analysis

As explained in the Introduction, the issue currently before 
the Board is entitlement to recognition as a former POW for 
VA purposes.  The veteran essentially contends that he was 
interned as a POW for more than thirty days and that he 
should be entitled to VA benefits under the status of a 
former POW.

In a previous decision of May 1992, the Board denied 
entitlement to service-connected disability compensation, and 
basic eligibility to non-service-connected pension, on the 
basis that the veteran's service as a member of the 
recognized guerrillas and as a member of the Philippine Army 
did not qualify as active service for VA benefits purposes.

The initial question that must be resolved in the present 
matter is whether the record has established that the veteran 
had status as a former POW for 30 days or more as defined by 
statutes and regulations.  See 38 U.S.C.A. § 101(32); 38 
C.F.R. § 3.1(y). See also 38 U.S.C.A. § 1112(b); 38 C.F.R. § 
3.309(c).  Several Public Laws to which the veteran's claim 
is linked essentially enumerate a number of diseases for 
which service connection may be granted based upon one's 
status as a former POW for 30 days or more.  See, e.g., 
Former POW Benefits Act of 1981, Pub. L. No. 97-37 (1981), 
Pub. L. No. 100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.8, 3.9 (2001), redesignated at 38 C.F.R. §§ 3.40, 
3.41 (2002), respectively.  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).  Regulations also provide that VA shall 
accept the findings of the appropriate service department 
that a person was a POW during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, supra; see also VAOPGCPREC 14-94.  VA 
may utilize other evidence to establish the conclusion of a 
Philippine military veteran's period of service under 38 
C.F.R. § 3.9(b) (2001), redesignated at 66 Fed.Reg. 66,767 
(Dec. 27, 2001) (now codified at 38 C.F.R. § 3,41(b) (2002)).  
If the appropriate evidence is not submitted, the claim fails 
due to the absence of legal merit or lack of entitlement 
under the law and, as such, must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

A review of the veteran's service records demonstrates that, 
in an October 1945 Affidavit for Philippine Army Personnel, 
the veteran reported that he was inducted into service with 
the United States Armed Forces in the Far East (USAFFE) on 
November 15, 1941; that he was concentrated as a POW at 
Capaz, Tarlac, in April 1942 and released in November 1942; 
that he was a civilian farmer from November 1942 to November 
1944; and that he joined the military guerrilla in November 
1944 until he returned to military control in October 1945.  
In March 1946, he signed another affidavit stating that he 
was called to active duty on November 20, 1941; that he 
surrendered and became a POW in April 1942 and joined the 
death march to Capaz, Tarlac, and was released in November 
1943; that he became a civilian farmer from November 1943 to 
November 1944; and that he joined the guerrillas in November 
1944 until he was processed in October 1945 and reprocessed 
in March 1946.  Although he had indicated on the March 1946 
affidavit that he surrendered and became a POW from April 
1942 to November 1943, on that same document, he struck out 
both possible answers to questions concerning his POW status.  
In addition, he indicated that he did not surrender under 
Proc. No. 1.  Furthermore, he is not listed on the microfiche 
of "Living POWS" dated in August 1986.

He submitted a certification from the Department of National 
Defense, Republic of the Philippines, which indicated that he 
was called to active duty in November 1941 and assigned with 
a medical company.  In addition, it indicated periods of 
service and entitlement to pay.  It noted that he was 
processed in October 1945 and that there was no record of his 
discharge, reversion, and/or separation from the service.  
There was no indication of his alleged status as a POW.

In June 1998 the veteran submitted a Former POW Medical 
History (VA Form 10-0048) on which he reported that he was a 
POW in April 1942 during World War II at "CAMP ODONEL" in 
Capaz, Tarlac, Philippines.  He indicated that he was 
captured in a group (one Company) and the group remained 
intact during captivity.  He estimated that one-half of the 
Company survived captivity.  While in captivity, he performed 
construction work and cooked.  He reported that his worst 
experience as a captive was grave and burial detail.  

The veteran submitted a photocopy of a document that 
indicated that he had completed thirty years of service from 
November 1941 to November 1971 and retired from the service 
with corresponding retirement pay.  In addition, in August 
2000 he submitted a photocopy of an acknowledgment receipt 
from the Philippine Bureau of Treasury which shows he was 
paid back pay for military service from January 1942 to 
September 1945.  However, neither of these documents 
establishes that he was incarcerated as a POW by the Japanese 
Government.

At his personal hearing before the DRO in June 2001, the 
veteran essentially reiterated his previous assertions as to 
his claimed POW status during the period in question.  In 
addition, a witness for the veteran testified that he was a 
POW with the veteran at Camp O'Donnel and incarcerated with 
him in Camp Aguinaldo.

The Board notes that it has carefully considered the evidence 
the veteran has submitted to support his claim that he was a 
former POW.  However, the Board must adhere to established 
laws and regulations in its determinations.

A review of the record reveals that the service department 
verified that the veteran rendered honorable service as a 
Corporal with the Medical Company, 11th Infantry, United 
States Armed Forces in the Philippines - North Luzon (USAFIP-
NL), a guerrilla unit recognized in May 1942.  In addition, 
he was in a missing status from November 1944 to January 
1945; his status under Missing Persons Act (MPA) was 
terminated in January 1945.  He had recognized guerrilla 
service from January 1945 to October 1945, and regular 
Philippine Army service from October 1945 to April 1946.  The 
service department did not certify any POW status for the 
veteran.  The VA is bound by the service department's 
certification as to a claimant's military service.  See Duro, 
supra; see 38 C.F.R. §§ 3.1(y)(1), 3.203.  The veteran had no 
other verified service.

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  As shown 
above, the veteran has alleged detention as a POW in one 
instance from April 1942 to November 1942, and in another 
from April 1942 to November 1943.  In both instances, 
however, the dates of the alleged detention occurred prior to 
any valid military service as recognized by the service 
department.  

The evidence proffered by the veteran to substantiate his 
claimed status as a former POW is not sufficient to establish 
that he was a former POW.  The veteran has no certified 
USAFFE status, and the Board is bound by the service 
department's certification of his service.

Accordingly, the Board finds that there is no reasonable 
basis on this record to question the service department's 
findings that the veteran does not have the status of a 
former POW for the purpose of entitlement to benefits 
administered by VA.


ORDER

Entitlement to former POW status for VA purposes is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

